IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                             AT JACKSON


ARNETT MCNEAL,                                    )
                                                  )
        Petitioner,                               ) C. C. A. NO. 02C01-9809-CR-00263
                                                  )
vs.                                               ) SHELBY COUNTY

STATE OF TENNESSEE,
                                                  )
                                                  ) No. P-20060
                                                                                  FILED
                                                  )
        Appellant.                                )                      December 29, 1998

                                                                                  Cecil Crowson, Jr.
                                                                                  Appellate C ourt Clerk
                                               ORDER



                This matter is before the Court upon the state’s motion to affirm the trial

court judgment by order pursuant to Rule 20, Rules of the Court of Criminal Appeals.

This case represents an appeal from the dismissal of the petitioner’s petition for post-

conviction relief. On February 17, 1989, the petitioner pled guilty to aggravated

kidnapping, aggravated rape and two counts of robbery with a deadly weapon. It also

appears that on May 25, 1989, the petitioner pled guilty to grand larceny and four

counts of armed robbery. No appeal was taken from these convictions. On June 10,

1998, the petitioner filed a petition for post-conviction attacking the validity of his guilty

pleas. Finding that the statute of limitations had expired, the trial court dismissed the

petition without a hearing.



                Pursuant to T.C.A. § 40-30-202(a)1, a person in custody under a sentence

of a court of this state must petition for post-conviction relief within one year of the date

of the final action of the highest state appellate court to which an appeal is taken or, if

no appeal is taken, within one year of the date on which judgment became final. The

Post-Conviction Procedure Act provides several limited exceptions to the one-year

statute of limitations, however none of them are applicable to the present case. See §

40-30-202(b). Contrary to the petitioner’s argument, the petition in this case was filed




        1
           The petition in this case was filed on June 10, 1998, and is therefore governed by the provisions
of the 19 95 Pos t-Convic tion Proc edure A ct. See Comp iler’s Notes, T.C.A. § 40-30-201 (1997).
well beyond the applicable statute of limitations, and is, therefore, untimely. 2

Accordingly, the post-conviction court properly dismissed the petition without an

evidentiary hearing or appointment of counsel. T.C.A. § 40-30-206(b).



                 It is, therefore, ORDERED that the judgment of the trial court is affirmed in

accordance with Rule 20, Rules of the Court of Criminal Appeals. Costs of this appeal

shall be taxed to the state.




                                                     __________________________________
                                                     JOE G. RILEY, JUDGE



                                                     __________________________________
                                                     DAVID G. HAYES, JUDGE



                                                     __________________________________
                                                     JOHN EVERETT WILLIAMS, JUDGE




        2
           The pe tition would als o be bar red und er the pre vious thre e year statu te of limitation s. See
T.C.A . § 40-30 -102 (19 90) (rep ealed); Passa rella v. State , 891 S.W .2d 619 ( Tenn . Crim. A pp.), perm . to
app. denied, (Tenn. 1994).

                                                         2